MEMORANDUM **
Stephanie G. Pierce appeals pro se the district court’s judgment sua sponte dismissing her 42 U.S.C. § 1983 action with prejudice pursuant to Fed.R.Civ.P. 12(b)(6). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo a dismissal based on res judicata. Western Radio Servs. Co. v. Glickman, 123 F.3d 1189, 1192 (9th Cir.1997). Because Pierce’s complaint raised claims identical to those she raised in district court No. CV-99-671, the district court properly found these claims precluded and dismissed the action without leave to amend. See id.; Albrecht v. Lund, 845 F.2d 193, 195-96 (9th Cir.1988).
Pierce’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.